 In the Matterof ROLLWAY BEARING COMPANY, INC.andFEDERALLABOR UNION18482Case No. C-32.-Decided April 28, 1936Machine Parts Industry-UnitAppropriatefor Collective Bargaining:produc-tion employees;eligibility for membership in only organization making bona fideeffort at collectivebargaining-Representatives:proof of choice:membership inunion ; participation in strike called byunion-Collective Bargaining:refusal torecognize representatives as bargaining agency representing employees;refusaltomeetrepresentatives-Strike-Discrimination:discharge;non-reinstatementfollowingstrike-Reinstatement Ordered, Strikers:strike provoked by employ-er's law violation;displacement of employees hired during strike ; preferentiallistordered,including-ReinstatementOrdered,Non-Strikers-BackPay:awarded, non-strikers.Mr. Daniel B. SItortalfor the Board.Hancock, Dorr, Kingsley, & Shove, by Mr. Carl E. DorrandMr.Stewart F. Hancock,of Syracuse, N. Y., for respondent.Mr. Melvin C. Smith,of counsel to the Board.DECISIONSTATEMENT OF CASEUpon charges duly filed by Federal Labor Union 18482, hereinafterreferred to as the Union, the National Labor Relations Board, byJohn P. Boland, Regional Director for the Third Region, issued itscomplaint, dated October 30, 1935, against Rollway Bearing Com-pany, Inc., Syracuse, New York, respondent herein.The complaint,and notice of hearing thereon, were duly served upon respondent andupon the Union on October 31, 1935.The complaint alleges that respondent has engaged in unfair Iaborpractices affecting commerce, within the meaning of Section 8, sub-divisions (1), (3) and (5), and Section 2, subdivisions (6) and (7)of the National Labor Relations Act, approved July 5, 1935, herein-after called the Act.Respondent filed a motion to dismiss the com-plaint on the ground of the unconstitutionality of the Act as appliedto the respondent.Without prejudice to its rights under the motionto dismiss, respondent also filed an answer to the complaint admittingthe allegations concerning its incorporation and place of business,but denying the allegations with respect to its activities in interstate651 652NATIONAL LABOR RELATIONS BOARDcommerce and further denying the allegations regarding the unfairlabor practices.Pursuant to the notice thereof, Thurman W. Stoner, Trial Exam-iner duly designated by order of the Board, conducted a hearing onNovember 12, 13, 14, 15, 19 and 20, 1935, at Syracuse, New York.Respondent, appearing by counsel, participated in the hearing.Fullopportunity to be heard, to cross-examine witnesses and to produceevidence was afforded to all parties.At the close of the Board'scase and also at the conclusion of the hearing, respondent reneweditsmotion to dismiss the complaint on-the ground that the Act isunconstitutional and on the further ground that the evidence did notsupport the allegations in the complaint. , The Trial Examiner deniedthemotions to dismiss.The rulings of the Trial Examiner arehereby affirmed.,Briefs were filed by counsel for respondent and counsel for theBoard.Upon the record thus made, the transcript of the hearing and all,evidence, including oral testimony, documentary and other evidenceoffered and received at the hearing, the Trial Examiner, on December28, 1935, filed an intermediate ' report, finding and concluding in sub-stance that respondent had engaged in unfair labor practices affectingcommerce, within the meaning of Section 8, subdivisions (1), (3) and(5), and Section 2, subdivisions (6) and (7) of the Act.The TrialExaminer recommended that the complaint be dismissed as to FrankCherry, Howard Hooper and Robert Parslow, that respondent offerimmediate and full reinstatement with back pay to John Fowler,Carl Kramer and George Kugler, and that respondent offer to rein-state to his former position at the same rate of pay any employee,member of Federal Labor Union 18482, who participated in a strikebeginning August 29, 1935, and who had not been offered reemploy-ment by respondent.Respondent thereafter filed a statement of exceptions, dated Jan-uary 9, 1936, wherein respondent made exceptions to the Trial Exam-iner's rulings upon its motions and objections, as well as to the TrialExaminer's intermediate- report.By order of the Board, dated January 9, 1936, the proceeding wastransferred to and continued before it, in accordance with Article II,Section 35 of National Labor Relations Board Rules and Regula-tions-Series 1.An oral argument on the record was held before the Board inWashington, D. C., on January 22, 1936, pursuant to Article II, Sec-tion 34 of said Rules and Regulations-Series 1.We find no error in the Trial Examiner's rulings upon respondent'smotions and objections, and such rulings are hereby affirmed.As set DECISIONS AND ORDERS653,forth below,we also find that the evidence supports the findings andconclusions made by the Trial Examiner in his intermediate reportthat respondent has engaged in unfair labor practices affecting com-merce, within the meaning of Section 8, subdivisions(1), (3) and(5), and Section 2, subdivisions(6) and(7) of the Act.Upon the evidence adduced at the hearing and from the entirerecord now before it,the Board makes the following :FINDINGS OF FACTI.RESPONDENT AND ITS BUSINESS1.Respondent,Rollway Bearing Company,Inc., is and has beensince February 13, 1923, a corporation organized under and existingby virtue of the laws of the State of New York,having its principaloffice and place of business in the. City of Syracuse,County of Onon-,daga, State of New York, and is now and has continuously beenengaged at the aforesaid place of business,hereinafter referred to asrespondent's plant, in the production,sale and distribution of roller,bearings.2.Allof respondent'smanufacturing operations are performed atits plant in Syracuse,and it maintains no branch offices.However,sales representatives are stationed in Chicago,Illinois;Detroit,Michigan;Philadelphia and Pittsburgh;Pennsylvania;and Cleve-land, Ohio. It appears that the sales representatives have no au-,thority to enter into contracts binding respondent,and orders forfinished products are not binding on respondent until approved by thesales department in Syracuse,New York. The service of respond-ent's engineering department is recommended to its customers forassistance in the mounting and installing of roller bearings,and thechief inspector for respondent makes occasional trips of inspectionthroughout the UnitedStates in answer to complaints concerning itsproducts.3.The raw materials used in the manufacturing of respondent'sfinished products consist principally of stampings,steel bars, bronzecastings,steel forgings,steel tubes and wires.A substantial propor-tion, approximately 25 percent,of the raw materials is obtained fromwithout the State of New York, mainly from the States of Pennsyl-vania, Ohio and Michigan.The remaining portion of raw materialsis obtained from within the State of New York.Extensive shipments of respondent'sfinished products are madethroughout the United States.Approximately 90 percent of thefinished products are destined to points without the State of NewYork.Shipments are usually made f. o. b. Syracuse.Occasionalshipments are made to Canada, and it appears that one shipment to 654NATIONAL LABOR RELATIONS BOARDItaly and one shipment to Sweden have been made within the pasttwo years.A substantial amount of respondent's finished productsare purchased by the United States Navy Department, PennsylvaniaRailroad Company (through General Electric Company or Westing-house Company), automobile manufacturers in Michigan and Indi-ana, steel mill equipment builders in Pittsburgh, Pennsylvania, amanufacturer of machine tools in Illinois, and general construction'companies in Pennsylvania and Massachusetts.4.The aforesaid operations of respondent constitute a continuousflow of trade, traffic and commerce among the several States and withforeign countries.H. FEDERAL LABOR UNION 18482 AND EARLY DEALINGS WITH RESPONDENT5.Federal Labor Union 18482 is a labor organization affiliated withthe American Federation of Labor. It was organized August 16,1933, for the purpose of collective bargaining with respondent inmatters concerning respondent's production employees.At that timeabout 140 employees of approximately 200 production employeesin respondent's plant, eligible for membership in the Union, becamemembers thereof.The first meeting between the Union's duly elected Shop Com-mittee and respondent took place late in August, 1933, shortly afterthe organization of the Union.At that time Bell, President of re-spondent, agreed "to go along" with the Union.The second meetingwas held in September, 1933, and layoffs and working conditionswere discussed.Thereaftermeetings were held about once eachmonth.In July, 1934, the Shop Committee asked respondent for increasedwages but was informed that respondent was not able to meet itsdemands.Shortly thereafter Bell, President of respondent, at hisown request, was permitted to address a union meeting.He askedthe employees to "go along with him", and announced that he wouldraise wages when he was in a position to do so. Bell also stated onthis occasion that he considered it a waste of money to pay dues tothe American Federation of Labor, and that the men could be betterrepresented through a lawyer.The present Shop Committee, representing the Union, was electedin January, 1935.III.THE BARGAINING UNIT AND MAJORITY REPRESENTATION BY THE UNION6.The complaint alleges that the production department at re-spondent's plant constitutes a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act. DECISIONS AND ORDERS655Only production employees are eligible for membership in thbUnion.Respondent has raised no issue relative to the appropriateunit as such for the purposes of collective bargaining.However, inits answer, respondent argues that its production employees do notconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act, for the reason thatrespondent is not engaged in interstate commerce and its business oroperations do not come within the purview of the Act.We areunable to see that this argument is relevant to the question of theappropriate bargaining unit.We find that the production employeesat respondent's plant constitute a unit appropriate for the purposesof collective bargaining.7.It was testified that in August, 1933, at the time of the organiza-tion of the Union, approximately 140 of the 200 employees at re-spondent's plant became members of the Union. In December, 1933,the Shop Committee informed respondent that it represented amajority of its employees for the purposes of collective bargaining,and this statement was not questioned by respondent at that time orat any time thereafter.Superintendent Polloe testified that on August 29, 1935, at the timethe strike hereafter discussed was called at respondent's plant, ap-proximately 40 production employees of 180 employed at the plantreported for work.Approximately 140 employees went out on strike.Thus, the record clearly indicates that a majority of the employeeshave adhered constantly and consistently to the Union.Between July 18, 1935, and August 22, 1935, numerous attemptsto bargain collectively with respondent were made by the Union.We find that at all such times the Union was the duly designatedrepresentative of a majority of the employees in the appropriateunit.IV.THE UNFAIR LABOR PRACTICESA. Events leading up to present controversy8.Clarence O. Walter and Samuel Polloe, Vice-President and Su-perintendent of respondent, respectively, testified that an inventory ofrespondent's business on July 1, 1935, disclosed that during the firstsixmonths of 1935 respondent had suffered approximately a 20 per-cent decrease in its volume of business as compared with the previ-ous six months, and that it was decided to put the plant on a moreeconomical operating basis by making a reduction in the force ofapproximately 50 to 60 employees.On July 1, 1935, respondent be-gan to reduce the number of its employees, and continue to dischargeemployees during the months of July and August, 1935.A proxi-mately 200 workers were employed at respondent's plant on Luly 1,1935, and an average of 180 workers were employed at its plant dur- 656NATIONAL LABOR RELATIONS BOARDing August,1935.Thus respondent discharged only about 20 em-ployees between July 1, 1935,and August 29, 1935, the date of thestrike hereafter discussed.B. The six discharges named in the complaint9.The complaint alleges that the following six employees of re-spondent were discharged and refused reinstatement by respondentbecause of their union membership and activity :John Fowler-discharged July 12, 1935'Frank Cherry-discharged July 15, 1935Carl Kramer-discharged August 1, 1935,George Kugler-discharged August 19, 1935 2Howard Hooper-discharged August 19, 1935 2Robert Parslow-discharged August 19, 1935 2Respondent denies this allegation.10.Cherry,Hooper,andParslowmay be considered together.Cherry and Hooper did not appear and testify at the hearing.Noevidence was offered in behalf of Cherry;and Henderson,FinancialSecretary of the Union, indicated that Hooper does not wish to bereinstated to his former position with respondent.Parslow testifiedthat he now has satisfactory employment and does not desire to re-turn to work for respondent.The complaint with respect to Cherry,Hooper, and Parslow will be dismissed,without prejudice.Fowlerwas employed as a timekeeper and tool crib clerk, andapplied first aid to minor injuries.He had been employed by re-spondent about six and one half years and has been amember of theUnion since its inception.He was discharged July 8, 1935.Kramerwas employed as a stamping machine operator.He hadbeen employed by respondent since 1929;and has been a member ofthe Union since its inception,and has served on the Shop Committee.He was informed on August 1, 1935, by Foreman Karb that he wouldbe "laid off for a day or two until business picked up."However,-he has never been recalled.Kuglerwas employed as a lathe operator.He had been in theemploy of respondent for eight or nine years.He is Treasurer of theUnion and has been a member of the Shop Committee on severaloccasions.He was discharged July 19, 1935.Although Kugler hasnever been recalled to work, shortly after his discharge Cliff Kaiserwas placed in his job.Respondent contends that he was laid offand that his employment was terminated temporarily because of areduction in the force.1Amended to July 8, 19352Amended to July 19, 1935. DECISIONS AND ORDERS657In addition to the above employees,David McDonald, Presidentof the Union from January to April,1935, was discharged July 1,1935; and Herbert Henderson,Financial Secretary of the Union, wasdischarged July 2, 1935.3The three members of the Shop Committeeand other members of the Union were also discharged between July.1 and July 5, 1935.Substantially all of the 20 employees dischargedby respondent between July 1, 1935,and August 29, 1935, wereofficers and members of the Union.It is true that McDonald,Henderson,the three members of theShop Committee and other members of the Union were dischargedbefore July 5, 1935,the effective date of the Act; thus, no chargeswere made against respondent with respect to them.However, thefact that substantially all of the 20 employees discharged by re-spondent were members of the Union,and that among them werepractically all the officers and committee-men of the Union,indicatesclearly that even if it is true that respondent had found it necessaryto reduce its force,itwas taking advantage of the opportunity to getrid of those of its employees who were. active in Union affairs.In the case of Kugler,respondent frankly states that its solereason for terminating his employment was because of the necessityto reduce the force.It is clear that Kugler had been a competentand conscientious worker.Although respondent, at the time of thehearing, had increased its personnel to approximately the same num-ber as were employedon July1, 1935, Kugler had not been recalled.We conclude that he wasdischargedbecause of his Union membershipand activity.One of the reasons respondent gives for the discharge of Fowler isthat his job was abolished.However, the evidence shows that twoweeks afterhe was dischargedhis job was given to another employee,Donald Milburn.Further,this was not the reason given to him atthe time he was discharged.Superintendent Polloe merely told himthat he wasbeing laid off because it was necessary to reduce the force.In the case of both Fowler and Kramer,respondent also contendsthat they were inefficient or had failed to obey instructions at variousintervals since 1933.However, the evidenceshows thatthe last ofthese incidents took place months before either was laid off.Forexample, respondent offered evidence to show thatduring 1933, 1934,and the early part of 1935, Fowler had been instructed on severaloccasions concerning the manner in which tools should be catalogued,and had been told not to allow more than one man to enter the toolcrib at a time;and that he had failed to obey these instructions, andconsequently the tool crib had remained disorderly. ,However, re-8George Kugler, Treasurer of the Union, testified that in July 1935 Foreman Biddleinformed him that he wished to put Henderson back on the machine, but the officials ofrespondent would not let him. 658NATIONAL LABOR RELATIONS BOARDspondent offered no evidence that this was the case during the periodjust prior to his discharge. In the case of Kramer, SuperintendentPolloe testified that in February, 1935, a foreman told him that hesaw Kramer passing a machine with a hammer in his hand and strikea tool when it was not necessary. Polloe also testified that on mcrethan one occasion Kramer had left his machine to talk with othermen.As in the case of Fowler, these incidents, even if taken at facevalue,were not shown to have occurred at or about the time ofKramer's layoff.Thus, the evidence clearly fails to sustain respondent's contentionsthat Fowler and Kramer were discharged for inefficiency or failureto obey instructions.The record convinces us that the discharge ofthese men, when viewed in conjunction with the discharge of the other.Union members and officials, was due to their Union membership.We find that respondent has discriminated in regard to the hire andtenure of employment of Fowler, Kramer and Kugler for the pur-pose of discouraging membership. in the Union, and that by such acts,respondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.C. The alleged violation of section 8, subdivision (5)11.The complaint alleges that respondent has engaged in unfairlabor practices, within the meaning of Section 8, subdivision (5) ofthe Act.On July 3, 1935, Henderson, Financial Secretary of the Union, andthe two other members of the Shop Cominittee, all of whom had beendischarged several days previous thereto, went to respondent's officeand talked with Bell, President of respondent, concerning the dis-charges.Bell stated that there was nothing in particular wrongwith the employees' work, but that it was necessary to reduce theforce and seniority was not being taken into consideration.Bellfurther stated that he would not meet with a representative of theemployees concerning grievances, but would deal with each employeeindividually.Following the meeting on July 3, 1935, Henderson received wordthat Bell wished to see him.On July 8, Henderson attempted toreach Bell, but was informed that he was ill.He made furtherattempts to see Bell on July 10 and 11, without success.12.On July 18, 1935, Henderson and Walsh, representative of theAmerican Federation of Labor, went to respondent's office and talkedwith Walter, Vice-President of respondent.Walter stated that Bellwas ill, but that he would attempt to communicate with him.Hefurther stated that he had no power or authority to take up anymatters concerning the employees.However, the evidence indicates DECISIONS AND ORDERS659that in the absence of Bell, Walter was clother with authority to actin such matters.On July 19, 1935, and again on July 24, 1935, andon every following working day during the month of July, 1935,Walsh and Henderson called at respondent's office and attempted toreach Bell with a view to discussing the various discharges.Theywere unsuccessful in their efforts to reach Bell, and Walter refusedto enter into any negotiations with them.On August 2, 1935, Walshand Henderson again called at respondent's office.They were toldthat Bell was in his office, but was not feeling well and did not wishto discuss business.Henderson was permitted to go in and greet Bell,but Walsh was requested to wait in an outer office.Henderson wasnot permitted to discuss the discharges.13.On August 8, 1935, Darrington, a Conciliator of the New YorkBureau of Mediation, called at respondent's office and was informedthat Bell was ill.Walter discussed briefly with him the cases of cer-tain of the employees who had been discharged.Darrington re-quested Walter to meet with the Shop Committee, but Walter refusedand stated that there was nothing to talk over.Henderson and Walsh made a final effort to meet with Bell onAugust 22, 1935.They called at respondent's office and Walter in-formed them that he lacked authority to speak for respondent andthat he had been unable to arrange a meeting with Bell.On August 27, 1935, the, union held a meeting and because of theunsatisfactory state of negotiations with respondent, voted to strike.The strike became effective August 29, 1935.On September 4, 1935,Darrington called at respondent's office with a view to settling thestrike and asked for Bell.A clerk informed him that Bell did notcare to see him.Again on September 9, 1935, Darrington called atrespondent's office, accompanied by Haines, a member of the Union.Bell was in his office and Haines walked in, but as Darrington wasabout to follow, Bell ordered him to stay out.The following day,September 10, 1935, Darrington called at respondent's office and madea last attempt to talk with Bell.Bell was in his office, but a clerkinformed Darrington that he could not see him.However, Waltertalked briefly with Darrington and stated that the men had left theirjobs without notice, and if they wanted to get back to work theywould have to fill out applications like anyone else.14.On October 7, 1935, just previous to the filing of formal chargesin this case, John P. Boland, Regional Director for the Third Region,National Labor Relations Board, called at respondent's office andasked to see Bell.He was informed that Bell was not there and thathis duties were being assumed by Walter. Boland talked withWalter, and upon asking if he would meet with the employees asunion men, Walter stated that the office was open to anyone and hewould meet with the employees as they came in individually. 660NATIONAL LABOR RELATIONS BOARD15.Respondent's conduct as set forth in findings 11, 12,13 and 14above appears to be a wilful,deliberate and conscious attempt toevade its obligations under the Act, and constitutes a refusal to bar-gain collectively with the representative of its employees in respectto rates of pay, wages,hours of employment,and other conditionsof employment.V. EFFECT OF UNFAIR LABOR PRACTICES ON COMMERCE16.The strike which took place in respondent's plant on August 29,1935, was caused by respondent's refusal to meet and bargain collec-tively with its employees through a labor organization of which theywere members.Approximately 180 employees were employed atrespondent's plant on August 28, 1935, and approximately 40 employ-ees reported for work on August 29,1935.The strike was called offOctober 24,1935.Respondent'splantwas picketed continuouslyduring the period of the strike.The strike substantially reduced and diminished respondent's nor-mal volume of business and decreased the volume of its normal pur-chases of raw materials and normal sale and transportation of finishedproducts in interstate commerce.As a direct result of the strike itbecame necessary for respondent to cancel a substantial order placedwith it by Ford Motor Company, amounting to approximately $2,400,and to likewise cancel orders placed with it by the Ladle ConveyorManufacturing Company, New Philadelphia,Pennsylvania,and the.Precision Bearing Company,Los Angeles,California.It was alsonecessary to defer shipment of other orders.17.On the basis of experience in respondent's plant and in otherplants,respondent's conduct as set forth in findings 11 to 15 above,and each item of such conduct,has led and tends to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.FORM OF RELIEFApproximately 60 to 70 new employees have been hired by respond-ent since the beginning of the strike, and approximately 77 unionemployees who participated in the strike have not been reinstated totheir former positions by respondent.A question now arises concern-ing the form of relief to be granted in this matter."It would befutile simply to order the respondent to bargain with the union sincethe plant now has(approximately)its full quota of men and theprocess of bargaining could yield little comfort to those who are notemployed . . . Under thesecircumstances we must restore, as faras possible,the situation existing prior to the violation of the Act, inorder that the process of collective bargaining,which was interrupted, DECISIONS AND ORDERS661may be continued."In the Matter of Colu,nbiaro Enameling andStamping Company, Case No. C-14.Thus in order to restore, as far as possible, the situation to statusquo, we shall order respondent to offer employment to its strikingemployees insofar as the positions held by them on August 28, 1935,are now filled by persons employed by it since August 28, 1935, andwho were not in its employ on August 28, 1935.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon theentire record in the proceeding, the Board finds and concludes as amatter of law that :1.Federal Labor Union 18482 is a labor organization, within themeaning of Section 2, subdivision (5) of the National Labor RelationsAct.2.The production employees at respondent's plant constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.3.By virtue of Section 9 (a) of the National Labor Relations Act,Federal Labor Union 18482, having been designated by a majorityof the employees in an appropriate unit, is the exclusive representa-tive of all the employees in such unit for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.4.Respondent, by refusing to bargain collectively with the repre-sentative of its employees in respect to rates of pay, wages, hours ofemployment, and other conditions of employment, has engaged inand is engaging in unfair labor practices, within the meaning ofSection 8, subdivision (5) of the National Labor Relations Act.5.Respondent, by its discharge of John Fowler, Carl Kramer andGeorge Kugler, and each of them, did discriminate and is discrimi-nating in regard to the hire and tenure of employment of said persons,and each of them, and did thus discourage and is thus discouragingmembership in Federal Labor Union 18482, and by all of said actsand each of them did thereby engage in and is thereby engaging inunfair labor practices, within the meaning of Section 8, subdivision(3) of the National Labor Relations Act.6.Respondent, by interfering with, restraining and coercing itsemployees in the exercise of their right to self-organization, to form,join, or assist labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted'activities, for the purpose of collective bargaining and other mutualaid and protection as guaranteed in Section 7 of the National LaborRelations Act, has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8, subdivision (1) of the said Act. 662NATIONAL LABOR RELATIONS BOARD7.The unfair labor practices in which respondent has engaged andisengaging constitute unfair labor practices affecting commerce,within the meaning of Section 2, subdivisions (6) and (7) of tjieNational Labor Relations Act.8.Respondent in laying off or discharging Frank Cherry, HowardHooper and Robert Parslow has not engaged in unfair labor prac-tices, within the meaning of Section 8, subdivisions (1) or (3) of theNational Labor Relations Act.ORDEROn the basis of the findings of fact and the conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders :1.That respondent, Rollway Bearing Company, Inc. and its officersand agents, shall :(a)Cease and desist from any refusal to bargain collectively withFederal Labor Union 18482 as the exclusive representative designatedtherefor by the production employees at its plant, in respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment.(b)Cease and desist from discouraging membership in FederalLabor Union 18482, by discrimination in regard to hire or tenure ofemployment or any term or condition of employment.(c)Cease and desist from in any other manner interfering with,restraining or coercing its employees in the exercise of their right toself-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection.(d)Take the following affirmative action, which the Board findswill effectuate the policies of the National Labor Relations Act :(1)Upon request, bargain collectively with Federal Labor Union18482 as the exclusive representative designated therefor by the pro-duction employees at its plant, in respect to rates of pay, wages, hoursof employment, and other conditions of employment.(2)Offer employment to all employees who were employed byrespondent on August 28, 1935, and have not since received substan-tially equivalent employment elsewhere, where the positions held bysuch employees on August 28, 1935, are now filled by persons who werenot employees on August 28, 1935, and were employed by respondentsubsequent thereto, and place all other employees who were employedby respondent on August 28, 1935, who struck on August 29, 1935, andhave not since received substantially equivalent employment else- DECISIONS AND ORDERS663where, on a preferential list to be offered employment,on the basis ofseniority in their respective classifications,as and when their labor isneeded.(3)Offer to John Fowler, Carl Kramer and George Kugler iimne-diate and full reinstatement,respectively,to their former'positions,without prejudice to any rights and privileges previously enjoyed.(4)Make whole John Fowler,Carl Kramer and George Kugler,for any loss of pay they have suffered by reason of their discharge bypayment to each of them,respectively,of a sum of money equal to thatwhich each would normally have earned as wages during the periodfrom the date of his discharge to the date of such offer of reinstate-ment, computed at the wage rate each was paid at the time of hisdischarge, less the amount earned subsequent to his discharge.(5)Post immediately notices to its employees in conspicuous placesat its plant,stating(a) that respondent will cease and desist in themanner aforesaid,and (b) that suchnotices will remain posted for aperiod of at least thirty(30) consecutive days from the date ofposting.2.That the complaint is hereby dismissed,without prejudice, as tothe allegations of discriminatory discharge of Frank Cherry, HowardHooper and Robert Parslow.97571--:.fi--v 1 i--43